Citation Nr: 0400366	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-17 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to an effective date earlier than February 
15, 2001, for an award of a 10 percent rating for the 
residuals of a right tibia and fibula fracture with right 
lower leg pain.  

2.  Entitlement to an effective date earlier than February 
15, 2001, for an award of a 10 percent rating for 
degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel




INTRODUCTION

The veteran had active military service from April 1991 to 
July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in Reno, 
Nevada (RO), in which the RO, in pertinent part, granted 
service connection for residuals of a right tibia and fibula 
fracture with right lower leg pain and degenerative joint 
disease of the right knee, each with a 10 percent disability 
evaluation and an effective date of February 15, 2001.  


FINDING OF FACT

1.  The RO denied entitlement to service connection for right 
leg disability in June 2000 decision letter.  The veteran was 
notified in writing of the adverse decision and his appellate 
rights at that time.  

2.  The veteran did not submit a notice of disagreement 
within one year of notice of the adverse decision.

3.  The veteran thereafter filed a claim to reopen for 
service connection for a right leg disability on February 15, 
2001.


CONCLUSIONS OF LAW

1.  The unappealed June 2000 denial of entitlement to service 
connection for right leg disability was final.  38 U.S.C.A. 
§§ 5100 et. seq., 7105 (West 1991); 38 C.F.R. § 20.1103 
(2000).

2.  An effective date prior to February 15, 2001 for the 
award of service connection for the residuals of a right 
tibia and fibula fracture with right lower leg pain  
 is not warranted.  38 U.S.C.A. §§ 5100 et. seq., 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).

3.  An effective date prior to February 15, 2001 for the 
award of service connection for the degenerative joint 
disease of the right knee is not warranted.  38 U.S.C.A. 
§§ 5100 et. seq., 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (West 2002).  This statute redefined the obligations of 
VA with respect to the duty to assist claimants, and included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  VA has published regulations to implement many of 
the provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  The new 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  The 
veteran was notified, by means of the discussion in a March 
2002 rating decision and September 2002 SOC, of the 
applicable law and reasons for the denial of his claim.  He 
has been informed, therefore, of what the evidence needs to 
show in order for his claim to be granted.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (noting that VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (holding that the 
Board must identify documents in the file which establish 
compliance with the VCAA).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, notwithstanding the loss of 
the veteran's original claims file, there is no indication 
that there are any outstanding medical records or other 
information that are relevant to this appeal.  In fact, at 
his informal conference with the Decision Review Officer at 
the RO in August 2002, the veteran stated that all the 
evidence was of record and that he had no further evidence to 
submit in conjunction with the appeal.  Furthermore, since 
the Board is granting the veteran an earlier effective date 
in this case, no prejudice to him results from the Board 
issuing this decision.

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  VA has satisfied its duties to 
inform and assist the veteran in this case. Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Effective date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q), (r).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993). The effective 
date of an award of service connection is based upon a 
variety of factors, including date of claim, date entitlement 
is shown and finality of prior decisions.  

A careful review of the evidence of record reveals that in 
October 1999 the veteran made an inquiry to the RO about a 
claim he allegedly filed in 1993.  In response to his 
inquiry, the RO sent a letter sent to the veteran in October 
1999, which notified him that the RO had received his 
application and that it was the RO's desire to decide the 
case promptly.  Subsequently, on January 14, 2000, the RO 
sent written notification to the veteran that his original VA 
claims file could not be located.  He was informed that the 
Records Management Center in St. Louis, Missouri had been 
asked to transfer his file but the file could not be found.  
He was further informed that the search for his file would 
continue; and the RO requested that he submit any documents 
or letters in his possession to include any service medical 
records, as they were attempting to rebuild his claims file.  

According to the datestamp, the veteran submitted copies of 
his service records, which included his Medical Evaluation 
Board and Physical Evaluation Board proceedings, to the RO on 
January 24, 2000.  The records from those proceedings show 
that the veteran had been declared physically unfit for 
service due to a right leg disability, described as malunion 
of the tibia of the right leg secondary to repeated fracture 
of the tibia and fibula with pain and full range of motion.  
He had been granted a rating of 10 percent.  The veteran 
again reported that he had filed his initial claim shortly 
after service in 1993.

In a June 2000 letter, the RO informed the veteran that his 
claim had been denied because the documents, which he had 
submitted, were not sufficient to continue processing his 
claim.  The veteran was notified in writing of the adverse 
decision and his appellate rights by this letter.  The 
veteran did not submit a notice of disagreement within one 
year of notice of the adverse decision.  That decision was 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §  3.156(a).  

The Board acknowledges that the veteran filed to "reopen" 
his claim for service connection for a right leg disability 
on February 15, 2001, approximately 8 months after the June 
2000 denial.  This document is not a notice of disagreement.  

The law and regulations define notice of disagreement as a 
written communication expressing dissatisfaction or 
disagreement with an adjudicative determination.  It is 
specifically stated that special wording is not required, but 
that it must be in terms which can reasonably be construed as 
disagreement with that determination.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.201.  

In the instant case, the claim filed in February 2001 does 
not refer to the RO's June 2000 denial of entitlement to 
service connection for a right leg disability and does not 
contain any written communication expressing dissatisfaction 
or disagreement with the RO's previous denial.  Accordingly, 
the Board concludes that the February 2001 claim was a claim 
to reopen and cannot be construed as a notice of disagreement 
to the June 2000 decision.  Thus, the Board finds that the 
veteran did not submit a notice of disagreement within one 
year of notice of the June 2000 decision and that decision 
was final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

Evidence submitted subsequent to the February 2001 claim to 
reopen include copies of service medical records, VA 
examinations in October and December 2001, and the veteran's 
claim.  Based on this evidence, the RO, in March 2002, 
granted service connection for residuals of a right tibia and 
fibula fracture with right lower leg pain and degenerative 
joint disease of the right knee and assigned a 10 percent 
disability evaluation to each disability with an effective 
date of February 15, 2001.  

The veteran and his representative contend that the veteran 
is entitled to an earlier effective date for the awards of 
service connection.  The veteran reported that he was 
discharged from the Army on July 6, 1993 with a 10 percent 
disability rating for a right leg disability and immediately 
after his separation from service, he filed a claim for 
compensation benefits with VA.  Alternatively, the veteran 
argues that the awards of service connection should be 
effective at least to October 1999 when he contacted VA 
regarding his claim.

The Board notes that the record reflects that VA has been 
unable to locate the veteran's original claims file.  The 
current file is one that has been rebuilt.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, in cases 
where records once in the hands of the Government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions, and to consider carefully the benefit-of-
the-doubt rule in our final decision.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  
However, the case law does not lower the legal standard for 
proving a claim, but rather increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the veteran.  See Russo v. Brown, 9 
Vet. App. 46 (1996).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2003).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

In the instant case, the Board finds that the claims file 
contain a copy of a letter from the RO to the veteran dated 
July 16, 1993, which reads, "We have received your 
application for benefits.  You do not have to take any more 
action now."  However, no other documents from that time 
period could be located.   In October 1999, the veteran 
contacted the VA regarding his claim for service connection 
for the leg disability.  In January 2000, the RO advised the 
veteran that his claims file had been lost and requested that 
the veteran submit evidence to support his claim.  Although 
the veteran submitted some evidence in late January 2000, the 
RO, in a June 2000 decision, determined that this evidence 
did not support his claim and denied the claim.  The veteran 
was advised of the decision in June 2000 and did not file a 
notice of disagreement with the denial of service connection 
within a year of such notification.  The Board observes that 
this letter was returned to the RO as undeliverable by the US 
Post Office in July 2000.  However, this letter was sent to 
most recent address of record at that time.  The record 
satisfactorily shows that VA, in its usual course of 
business, took the required steps to notify the veteran at 
his address of record of the need to submit a timely notice 
of disagreement and substantive appeal.  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  

As set forth above, the law and regulations clearly state 
that, in a claim reopened with new and material evidence 
after a final disallowance, the effective date of an award 
for a reopened claim is the date of receipt of the claim or 
the date entitlement arose, whichever is later.   Here, the 
Board finds no basis to award an effective date prior to 
February 15, 2001 for the veteran's service connection for 
residuals of a right tibia and fibula fracture with right 
lower leg pain and degenerative joint disease of the right 
knee.  Accordingly, the Board concludes that an effective 
date prior to February 15, 2001, for service connection for 
residuals of a right tibia and fibula fracture with right 
lower leg pain and degenerative joint disease of the right 
knee may not be established.  Accordingly, the benefit sought 
on appeal is denied.




ORDER

An earlier effective date prior to February 15, 2001, for an 
award of a 10 percent rating for the residuals of a right 
tibia and fibula fracture with right lower leg pain and an 
award of a 10 percent rating for degenerative joint disease 
of the right knee is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



